NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BILLIE MASON KAY,
Petitioner,
v. __
OFFICE OF PERSONNEL MANAGEMENT,
Responclent.
2010-3187
Petiti0n for review of the Merit Systems Protection
Board in case n0. AT0831100521-I-1.
ON MOTION
0 R D E R
Billie Mason Kay moves for leave to proceed in forma
pauper1s.
Upon consideration thereof
IT IS ORI)ERED THATC
The motion is granted

KAY v. 0PM 2
FoR THE COURT
UCT 1 8r'2[l10
/sf Jan Horba1_v
Date J an Horba1y
C1erk
cc: Bil1ie Mason Kay
Ne1Son R. RichardS, ESq.
321 F"'E Pr:ALs son
“»as2vr.sst£...cu.T
0CT 1 8 2919
.lAN HORBAL¥
CLERK